Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Currently claims 1-5 and 9-12 are pending, claims 6-8 and 13-17 are cancelled, and claim 1 is amended. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 10-11is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Grindley (U.S. 5,009,244).
With respect to claim 1, Grindley discloses a firefighting foam-mixing system (title and figures 1-3), comprising: 
a water line for providing a water flow (the line from 22 to 23 in which water flows through),  
a storage tank (having 40 therein) having an inlet and an outlet (inlet at 122 outlet at 35), the storage tank comprising an internally arranged membrane (bladder 40) adapted for holding a foaming agent (foaming agent within 40) and connected to the outlet (as the foam flows out via 35), 
a first conduit (17/50) having a first end connected to the inlet of the storage tank (inlet having 122), and 
a second conduit (35/44) having a first end connected to the outlet of the storage tank (see figure 3) and a second end connected to the water line at a first position (where 44 then has 52 at 53), wherein:  
the firefighting foam mixing system further comprises a water diverter arrangement (at least 51, which could also then be the later valve controlling it, see figure 10) connected to the water line at a second position (51) and to a second end of the first conduit (second end of noted 17/50, the second position being upstream of the first position in relation to the water flow through the water line (see figure 10), 
the water diverter arrangement is configured to, independent of a current flow of water at the second position, divert a predetermined proportion of the water flowing through the water line at the second position (the predetermined amount being what flows into 51/51a, noted in figure 10, as the flow depends on pressure in the system pushing 222 back and allowing flow in; the examiner notes there are essentially three positions, figure 10, figure 11 and figure 12, the rejection being that of figure 12, where the valve 222 is unseated from 51a), to the first conduit for pressurizing an outside surface of the membrane (column 2 rows 11-25), the predetermined proportion is fixed (column 2 rows 55-68, notes with use of the proportioner, the set injection concentrate is precisely controlled regardless of water flow and pressure in the system, thus fixing it at a desired rate, noting that the rate is fixed, such that hole 51a is a set hole for the valve to control fluid into; also understood, being fixed at a fixed flow in the system), the water diverter arrangement is a proportioning valve (as it proportions the foam and water together) comprising a spring mounted plate (226) connected to a spring (225) for controlling the water flowing through the water line at the second position (as seen in figure 12, water pushing against 222 pushes against spring 225) and 
the spring is arranged to provide an opposing force in comparison to a current pressure of the water through the water line (as seen in figure 12, where 222 has been pushed back due to water pressure against it). 
With respect to claim 2, Grindley discloses the water diverter arrangement is configured to operate within a predetermined water flow range (based off of movement of differential pressure valve, see figure 10).
With respect to claim 3, Grindley discloses the foaming agent is introduced to the water line at the first position (as the foam comes out of 52/53 into the down line flow of 21).
With respect to claim 4, Grindley discloses comprising the foaming agent (agent inside 30).
With respect to claim 10, Grindley discloses a three-way valve (14) arranged at the second conduit between the outlet of the storage tank and the first position (see figure 3).
With respect to claim 11, Grindley discloses three-way valve is set to a first state in which the foaming agent is introduced to the water line at the first position (as shown in figure 3, when foam is comprising from 35 and going into 44 then 52, i.e. foam is added to the system).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grindley.
With respect to claim 5, Grindley discloses the foaming agent, but fails to specify has non-Newtonian properties (the noted foam changing properties based off of temperature, column 7 rows 30-35). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a foam material that has non-Newtonian fluid properties, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Noting that non-Newtonian foams are known, as foam is known to change its flow, i.e. it’s the viscosity can change with changing shear applied to it. 
With respect to claim 9., Grindley discloses the proportion can adjust (to apply different pressures to the bladder), but fails to disclose the predetermined proportion is adjustable between 0.1%-6 %. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a range such as .1 to 6% as the proportioned fluid, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05, and since the prior art also has the inclusion of water being proportioned off of a main valve to then be used to press against a bladder to release the foam agent, allowing for a certain desired flow and its resulting pressure that’s applied to the bladder to release a set amount of foam would have been desirable to control/change the application of foam into the system. 
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grindley in view of Stephens (U.S. 2014/0238703).

With respect to claim 12, Grindley discloses the three-way valve but fails to disclose a foam test line, wherein the three-way valve is set to a second state in which the foaming agent is introduced to the foam test line.
Stephens, paragraph 0041, discloses the use of a three-way valve to allow for tests to be performed on foam. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to either utilize the three-way valve of Grindley or incorporate a new one, to allow for the foam in the system to be tested, as disclosed by Stephens, such as flow to determine a correct flow is being obtained.
Response to Arguments/Amendments
	The Amendment filed (10/06/2022) has been entered. Currently claims 1-5 and 9-12 are pending, claims 6-8 and 13-17 are cancelled, and claim 1 is amended. Applicants amendments to the claims has failed to overcome each and every rejection previously set forth in the Office Action dated (05/06/2022). 	Applicant's arguments filed 10/06/2022 have been fully considered but they are not persuasive. Applicant argues that Grindley fails to disclose “independent of a current flow of water at a second position of a water line divert a predetermined proportion of water flowing through the water line at the second position to the first conduit for pressuring an outside surface of the membrane, wherein the predetermine proportion is fixed. Arguing that Grindley discloses what is three different positions (figure 10, closed, figure 11, back plate is moved and water flows through 53a, and figure 12, where fluid flows through 51a). The examiner notes there is no limitation preventing there from being a third position, and takes the position that figure 12 shows said second position, such that once 222 moves back from 51a regardless of the amount of water flowing through the conduit as long as 222 is pushed back from 51a only a set amount of fluid is flowing from there to the membrane. Applicant argues there is not a fixed predetermined proportion of water flowing through the water line, examiner disagrees as the ling 51a is a fixed diameter and can only have a fixed amount of water thus flowing through it as diverted. Once 222 is moved against the spring by the pressure of fluid and water flows through 51a, that is a fixed amount of fluid flow. The examiner notes that there is a movement of 222 against the valve, in which different pressure/flows can move through 51a, but same is also said for applicants own valve as it opens there is a variable water flow through their passageway. However, the second position is understood as completely open of 51a and thus a set high flow through 51a against the membrane is being done by Grindley. In conclusion, Grindley does disclose different positions for a variable of water flowing through 51a and 53a, however the rejection is taking the first position as that of figure 10, closed, and the second position being that of figure 12, where 222 is fully away from 51a and any amount of water flowing through the system flows through the fixed diameter flow passageway of 51a. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A GREENLUND whose telephone number is (571)272-0397. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 571-270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH A GREENLUND/Primary Examiner, Art Unit 3752